          Case 1:19-cv-01554-RC Document 1 Filed 05/28/19 Page 1 of 7



                     U N I T E D S TAT E S D I S C T R I C T C O U RT
                      F O R T H E D I S T R I C T O F C O LUM B I A


H UM A N R I G H T S D E F E N S E C E N T E R
                                        )
1028 N Federal Highway                  )
Lake Worth FL 33460                     )
                                        )
             Plaintiff,                 )
                                        )
      v.                                )                          Civil Action
                                        )                          No.
United States Citizenship and           )
Immigration Services,                   )
20 Massachusetts Avenue, NW             )
Washington, D.C. 20529                  )
                                        )
United States Departm ent of            )
Homeland Security,                      )
2707 Martin Luther King Jr Ave, SE      )
Washington, DC 20528                    )
             Defendants.                )
_______________________________________ )




                                      COMPLAINT




       This lawsuit is an action under the Freedom of Information Act, 5 U.S.C. §552, et seq.,

seeking production of records responsive to requests submitted by the Human Rights Defense

Center to the United States Citizenship and Immigration Services (“USCIS”), a component of

the United States Department of Homeland Security(“USDHS”).
       Case 1:19-cv-01554-RC Document 1 Filed 05/28/19 Page 2 of 7



                          Ju r i s d i c t i o n a n d V e n u e


1. This Court has both subject matter jurisdiction over this action and personal jurisdiction

   over the defendant under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. §§ 1331, 2201(a) and

   2202.


2. Venue is appropriate in this Court under to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. §1391.




                                       Pa rt i e s


3. Plaintiff Human Rights Defense Center is a non-profit charitable organization

   incorporated in the state of Washington, with principal offices in Lake Worth Florida.


4. Defendant USCIS is a component of USDHS and is an agency under 5 U.S.C. §552(f)(1)

   and 5 U.S.C. § 701.


5. Defendant USDHS is a department of the executive branch of the United States

   government. It oversees USCIS and is an agency under 5 U.S.C. §552(f)(1) and 5 U.S.C.

   § 701.




                                         Fa c t s


       Human Rights Defense Center ’s Background and Missi on


6. The Human Rights Defense Center (previous name, Prison Legal News) has spent the
       Case 1:19-cv-01554-RC Document 1 Filed 05/28/19 Page 3 of 7



   last twenty-nine years dedicated to public education, prisoner education, advocacy, and

   outreach to support the rights of prisoners and to further basic human rights.


7. To accomplish its mission, HRDC gathers information from governmental entities

   around the country and publishes the information in its journals and on its websites.


8. HRDC publishes and distributes books, magazines, and other information containing

   news and analysis about prisons, jails and other detention facilities, prisoners’ rights,

   court rulings, management of prison facilities, prison conditions, and other matters

   about the rights and interests of incarcerated individuals.


9. HRDC publishes two magazines: Prison Legal News (PLN) and Criminal Legal News

   (CLN).


10. PLN is a legal journal that reports news and litigation about carceral facilities. PLN has

   published monthly since 1990 and has around 9,000 subscribers in all 50 states. Based

   on reader survey results the estimated actual readership is around ten times that

   number. PLN’s subscribers include lawyers, journalists, judges, courts, public libraries

   and universities. PLN also maintains a website that receives around 100,000 visitors

   per month based on site analytics.


11. CLN is a legal journal launched in November, 2017. CLN reports on criminal law

   decisions from the state and federal systems, focusing on legal developments affecting

   the fact and duration of confinement. CLN also covers civil rights litigation against

   police, prosecutors, and court systems.
       Case 1:19-cv-01554-RC Document 1 Filed 05/28/19 Page 4 of 7



12. Through its publishing arm, HRDC also publishes books about the criminal justice

   system and legal issues affecting prisoners.


13. HRDC has targeted attention on the costs associated with detaining prisoners,

   including immigrant detainees, and has developed expertise in this area, among others.




       T h e Un i t e d S t a t e s C i t i z e n s h i p a n d I m m i g r a t i o n S e r v i c e s


14. USCIS was created in 2003 as a component of USDHS, to administer and oversee

   lawful immigration to the United States.


15. USCIS employs over 19,000 government employees and contractors in over 200 offices

   worldwide, with a budget of approximately $4 billion.


16. In order to accomplish its mission, USCIS enters into contracts with private entities for

   certain services and goods.




         T h e Un i t e d S t a t e s D e p a r t m e n t o f H o m e l a n d S e c u r i t y


17. USDHS was created in 2002 as a combination of 22 different federal departments and

   agencies into a unified, integrated Cabinet agency. It coordinates the homeland

   security efforts of numerous agencies under it, including USCIS.


18. USDHS employs over 240,000 government employees with a budget of approximately
       Case 1:19-cv-01554-RC Document 1 Filed 05/28/19 Page 5 of 7



   $51 billion.


19. Upon information and belief, either directly or through its component agency USCIS,

   USDHS has possession and control of the records requested by Plaintiff under FOIA

   that are the subject of this action




                                   Request at Issue


20. On September 7, 2018, HRDC sent to the designated USCIS email address,

   uscis.foia@uscis.dhs.gov, a FOIA request for past and active contracts, including all

   amendments, and Memoranda of Understanding (“MOUs”) between USCIS and

   private contractor the Vera Institute of Justice, Inc. regarding the latter’s work with

   immigrants and refugees.


21. Specifically, the letter requested contracts numbered HSSCCG14A00025.


22. The letter also requested a fee waiver, as HRDC is a media organization.


23. On September 10, 2018, USCIS responded via letter informing HRDC that the request

   was received and assigned control number NRC2018131952.


24. On September 25, 2018, USCIS sent a follow up letter indicating that upon review of

   the FOIA/PA Tracking System, USCIS discovered that HRDC’s request had been

   duplicated within the system. USCIS indicated that the request had been closed out

   and that the original request would be processed.
       Case 1:19-cv-01554-RC Document 1 Filed 05/28/19 Page 6 of 7



25. No further information or communication from USCIS has been received by HRDC.


26. To date, HRDC has not received any documents responsive to its FOIA request from

   USCIS.




                        HRDC’s Claim for Relief


27. HRDC incorporates paragraphs 1 -26 by reference.


28. USCIS wrongly withheld documents responsive to HRDC’s properly submitted

   request.


29. HRDC has a statutory right to the records it seeks, and there is no basis for USCIS to

   withhold them.


30. As a result, by failing to release the records specifically requested by HRDC, USCIS

   has violated FOIA.


31. USDHS is responsible for USCIS’ violation of FOIA by virtue of the latter agency

   being one of its numerous constituent agencies.


32. HRDC has a legal right to the responsive documents.




                               Requested Relief
         Case 1:19-cv-01554-RC Document 1 Filed 05/28/19 Page 7 of 7



HRDC therefore respectfully requests that this Court:


1. Declare that the records sought by HRDC are subject to FOIA;


2. Order USCIS and/or DHS to disclose the requested records: past and active contracts,

   including all amendments, and Memoranda of Understanding (“MOUs”) between

   USCIS and the Vera Institute of Justice, Inc. regarding the latter’s work with immigrants

   and refugees.


3. Award costs and attorney’s fees under 5 USC (a)(4)(E).


4. Grant such other relief as the Court may consider just and proper.




Date: May 28, 2019.




                            Respectfully submitted,

                            /s/ Deborah M. Golden
                            Deborah M. Golden
                            Human Rights Defense Center
                            316 F Street, NE #107
                            Washington, DC 20002
                            (202) 543-8100
                            (202) 630-0332 (cell)
                            D.C. Bar No. 470-578
